Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 1 of 9 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

 JENNIFER HAMMOND,

       Plaintiff,
                                                 Case Number ____________
 v.

 T & T CONSTRUCTION OF
 CENTRAL FLA., INC.

       Defendant.
 _______________________________/

                          Complaint & Jury Demand

       1.     The Plaintiff, Jennifer Hammond formerly known as Jennifer

 Ashmeade, sues Defendant, T & T Construction of Central Fla., Inc. for

 sexual harassment and retaliation in violation of Title VII of the Civil

 Rights Act of 1964 (Title VII) and the Florida Civil Rights Act (FCRA).

       2.     The Honorable Court has original jurisdiction over the Title

 VII counts and supplemental jurisdiction over the FCRA counts.

       3.     Venue is appropriate in Orlando as Plaintiff worked for

 Defendant in Seminole County, Florida.

       4.     Plaintiff is a Florida resident.



                                         1
Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 2 of 9 PageID 2




           5.    Defendant is domiciled in Florida.

           6.    Defendant employs over 15 employees.

           7.    Plaintiff dually filed a charge with the Equal Employment

 Opportunity Commission and the Florida Commission on Human

 Relations.

           8.    On April 15, 2019, the EEOC issued Plaintiff a right to sue

 letter.

           9.    On June 4, 2019, the Plaintiff through counsel sought to

 narrow issues and explore alternative dispute resolution.

           10.   Defendant did not substantively respond.

           11.   Plaintiff files this suit against Defendant within 90 days of

 receiving a right to sue letter.

           12.   Defendant has an obligation to comply with both Title VII and

 the FCRA.

           13.   Defendant is engaged in business in Florida.

           14.   Defendant is engaged in interstate commerce.

           15.   Defendant was familiar with both Title VII and the FCRA

 before Plaintiff began working for Defendant.



                                          2
Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 3 of 9 PageID 3




       16.    Plaintiff was hired as an Accounts Payable Administrator by

 Defendant on or about April 2016.

       17.    During her employment she was sexually harassed by

 Defendant’s Business Development Manager.

       18.    The Business Development Manager earned more monies

 than Plaintiff.

       19.    The Business Development Manager had the ability to make

 Plaintiff’s job more difficult.

       20.    The Business Development Manager had the ability to direct

 Plaintiff’s employment.

       21.    The Business Development Manager was a male.

       22.    Plaintiff is female.

       23.    The Business Development Manager would speak with

 Plaintiff regularly.

       24.    When the Business Development Manager spoke with

 Plaintiff, he would touch himself in the crotch.

       25.    The Business Development Manager touched himself in a

 manner that was prurient.



                                       3
Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 4 of 9 PageID 4




       26.    The Business Development Manager while touching himself

 would comment on Plaintiff’s physical appearance.

       27.    The Business Development Manager made Plaintiff feel

 uncomfortable.

       28.    The Business Development Manager repeatedly asked

 Plaintiff out on dates.

       29.    The Business Development Manager explicitly told Plaintiff

 that he wanted to have sex with her.

       30.    Defendant did not properly train the Business Development

 Manager in equal employment opportunities.

       31.    Defendant was negligent in permitting its Business

 Development Manager to touch himself, comment on another employee’s

 body, ask that employee out and explicitly share his sexual desires.

       32.    Defendant knew or should have known that its Business

 Development Manager made one or more female employees

 uncomfortable.

       33.    Plaintiff rejected Defendant’s Business Development

 Manager’s unwanted sexual advances.



                                        4
Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 5 of 9 PageID 5




       34.     On or about December 12, 2016, Plaintiff directly notified her

 supervisor that the Business Development Manager was sexually

 harassing her.

       35.     Defendant pretended like nothing happened.

       36.     Accordingly, Plaintiff hand delivered letters to human

 resources on or about December 19, 2016 about being treated differently

 and suffering sexual harassment.

       37.     Without delay Defendant promptly fired Plaintiff on the very

 day she reported the equal employment opportunity complaints.

       38.     It is important to note that Defendant had not written up

 Plaintiff prior to December 19, 2016.

       39.     Defendant had not even warned Plaintiff that her job was in

 jeopardy before December 19, 2016.

       40.     Defendant fired Plaintiff on or about December 19, 2016,

 because she had complained about equal employment opportunity

 violations.




                                         5
Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 6 of 9 PageID 6




       Count I – Sexual Harassment (Title VII)

       41.    Plaintiff reincorporates paragraphs 1 through 40 as if fully

 stated herein.

       42.    Defendant treated Plaintiff differently because of her sex.

       43.    Plaintiff wanted to work for Defendant.

       44.    Plaintiff was qualified for her position.

       45.    The constant sexual overtures directed towards Plaintiff by

 Defendant changed the terms and conditions of Plaintiff’s employment.

       46.    Plaintiff had trouble sleeping.

       47.    Plaintiff had physical pain from the sexual harassment.

       48.    The harassment impacted Plaintiff’s work.

       49.    If Plaintiff was a male she would not have been subjected to

 the same sexual harassment.

       50.    Defendant knew that its Business Development Manager was

 sexually harassing Plaintiff.

       51.    Defendant was negligent in its duties.

       52.    Plaintiff suffered adverse employment actions because of her

 gender.



                                       6
Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 7 of 9 PageID 7




       Wherefore, Plaintiff demands trial by jury, judgment, back pay, front

 pay, compensatory damages, attorneys’ fees, costs and any other relief the

 Honorable Court deems appropriate.

       Count II – Retaliation (Title VII)

       53.    Plaintiff reincorporates paragraphs 1 through 40 as if fully

 stated herein.

       54.    Plaintiff complained to Defendant that she was being

 discriminated against and harassed.

       55.    Defendant fired Plaintiff because she complained of

 discrimination and harassment.

       56.    Defendant retaliated against Plaintiff in violation of Title VII.

       Wherefore, Plaintiff demands trial by jury, judgment, back pay, front

 pay, compensatory damages, attorneys’ fees, costs and any other relief the

 Honorable Court deems appropriate.

       Count III – Sexual Harassment (FCRA)

       57.    Plaintiff reincorporates paragraphs 1 through 40 as if fully

 stated herein.

       58.    Defendant treated Plaintiff differently because of her sex.



                                        7
Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 8 of 9 PageID 8




       59.    Plaintiff wanted to work for Defendant.

       60.    Plaintiff was qualified for her position.

       61.    The constant sexual overtures directed towards Plaintiff by

 Defendant changed the terms and conditions of Plaintiff’s employment.

       62.    Plaintiff had trouble sleeping.

       63.    Plaintiff had physical pain from the sexual harassment.

       64.    The harassment impacted Plaintiff’s work.

       65.    If Plaintiff was a male she would not have been subjected to

 the same sexual harassment.

       66.    Defendant knew that its Business Development Manager was

 sexually harassing Plaintiff.

       67.    Defendant was negligent in its duties.

       68.    Plaintiff suffered adverse employment actions because of her

 gender.

       Wherefore, Plaintiff demands trial by jury, judgment, back pay, front

 pay, compensatory damages, attorneys’ fees, costs and any other relief the

 Honorable Court deems appropriate.




                                       8
Case 6:19-cv-01268-PGB-GJK Document 1 Filed 07/11/19 Page 9 of 9 PageID 9




       Count IV – Retaliation (FCRA)

       69.    Plaintiff reincorporates paragraphs 1 through 40 as if fully

 stated herein.

       70.    Plaintiff complained to Defendant that she was being

 discriminated against and harassed.

       71.    Defendant fired Plaintiff because she complained of

 discrimination and harassment.

       72.    Defendant retaliated against Plaintiff in violation of the FCRA.

       Wherefore, Plaintiff demands trial by jury, judgment, back pay, front

 pay, compensatory damages, attorneys’ fees, costs and any other relief the

 Honorable Court deems appropriate.

       Respectfully submitted this 11th day of July 2019

                                       /s/ Bernard R. Mazaheri_________
                                       Bernard R. Mazaheri
                                       Florida Bar Number 643971
                                       Mazaheri & Mazaheri
                                       325 Shelby Street
                                       Frankfort, Kentucky 40601
                                       Tel – (863) 838-3838
                                       Email – bernie@thelaborfirm.com




                                       9
